Citation Nr: 0008696	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-04 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lumbar spine condition, to include low back strain and 
lumbarization of S1. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The appellant had active military service from June 1975 to 
June 1979. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1997 and February 1998 decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which found that new and 
material evidence had not been submitted to reopen the above 
claim.

In February 2000, a videoconference hearing was held before 
the undersigned, who is the Board member making this decision 
and who was designated by the Chairman to conduct that 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 1999).  
At the hearing, the appellant submitted additional evidence.  
As he has waived the RO's consideration of this evidence, the 
case need not be remanded to the RO for consideration and the 
issuance of a supplemental statement of the case.  See 
38 C.F.R. § 20.1304(c) (1999).

At his hearing, the appellant discussed his belief that he is 
also entitled to service connection for a cervical spine 
disorder.  This claim was denied by the RO in a July 1999 
rating decision, and the appellant has not submitted a notice 
of disagreement with that denial.  The issue of entitlement 
to service connection for a cervical spine disorder is not 
inextricably intertwined with the lumbar spine claim before 
the Board since they involve different anatomical segments of 
the spine.  See Parker v. Brown, 7 Vet. App. 116 (1994) (a 
claim is intertwined only if the RO would have to reexamine 
the merits of any denied claim which is pending on appeal 
before the Board under the pertinent law and regulations 
specifically applicable thereto).  The appellant is advised 
of the need to submit a notice of disagreement at the RO if 
he wishes to appeal the denial of his cervical spine claim. 


FINDINGS OF FACT

1.  In a February 1996 rating decision, the RO concluded that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for a lumbar spine 
condition.  The appellant was notified of that decision in 
February 1996 and did not appeal.

2.  None of the evidence received since 1996 in support of 
the appellant's attempt to reopen his claim for service 
connection for a lumbar spine condition is material.


CONCLUSIONS OF LAW

1.  The February 1996 rating decision that denied reopening 
of the claim for service connection for a lumbar spine 
condition is final.  38 U.S.C.A. § 7105(b) and (c) (West 
1991); 38 C.F.R. §§ 3.160(d), 20.201, and 20.301(a) (1999).

2.  New and material evidence has not been received, and the 
appellant's claim for service connection for a lumbar spine 
condition, to include low back strain and lumbarization of 
S1, is not reopened.  38 U.S.C.A. §§ 5108 and 7105 (West 
1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant initially filed a claim for service connection 
for a low back condition in 1979 shortly after his separation 
from service.  His service medical records showed treatment 
for low back pain in 1976 following an automobile accident.  
The assessment was contusion.  He was then treated for low 
back pain and backache in 1977.  VA examination of the lumbar 
spine in 1979 showed no evidence of pathology or disability.  
X-rays showed lumbarization of S1.  

A February 1980 rating decision, inter alia, denied service 
connection for a lumbar spine condition, and the appellant 
appealed that decision.  He submitted medical records from 
his chiropractor, Michael Duval, D.C., showing treatment for 
complaints of low back pain in 1980.  The diagnosis was 
chronic lumbosacral and sacroiliac sprain associated with 
chronic myofibrositis of the paravertebral musculature and 
complicated by a moderate left rotatory scoliosis.  After the 
RO informed the appellant that the lumbarization of S1 shown 
on x-ray was a congenital or developmental abnormality for 
which compensation could not be paid, he submitted a 
statement from Dr. Duval in 1980, which indicated that 
although lumbarization is a congenital defect, it does not 
usually cause back pain.  Dr. Duval indicated that the 
appellant did not have a history of back pain prior to 
service or prior to the in-service accident.  

A February 1981 Board decision denied service connection for 
a low back disorder, to include lumbarization of the first 
sacral vertebra.  The Board concluded:  (1) that there was no 
evidence showing residuals from the contusion sustained in 
the in-service vehicle accident; (2) that the only 
abnormality shown upon examination to account for the 
appellant's complaints of back pain was lumbarization of S1 
with asymmetry of the transverse process of S1, which was a 
congenital defect; and (3) that the in-service vehicle 
accident did not aggravate the appellant's congenital lumbar 
spine disorder.  

Since the 1981 Board decision, the appellant has, on several 
occasions, filed additional claims for service connection for 
a low back disorder.  J.E. Fuller, D.C., indicated in 1987 
that the appellant had lumbar plexus disorder and sciatica.  
The Board determined in February 1991 that new and material 
evidence had not been submitted to reopen this claim. 

In 1995, the RO obtained the appellant's VA records for 
treatment between 1994 and 1995.  He reported a history of 
low back pain since 1977, and diagnoses were chronic backache 
and chronic low back pain.  X-rays in August 1994 showed no 
degenerative joint disease, fracture, or dislocation, but 
there was lumbarization of S1.  

A February 1996 rating decision, inter alia, concluded that 
new and material evidence had not been submitted to reopen 
the appellant's claim for service connection for a low back 
condition.  A decision of a duly-constituted rating agency or 
other agency of original jurisdiction is final and binding as 
to all field offices of the Department as to written 
conclusions based on evidence on file at the time the veteran 
is notified of the decision.  38 C.F.R. § 3.104(a) (1999).  
Such a decision is not subject to revision on the same 
factual basis except by a duly constituted appellate 
authority.  Id.  The appellant has one year from notification 
of a decision of the agency of original jurisdiction to file 
a notice of disagreement (NOD) with the decision, and the 
decision becomes final if a NOD is not filed within that 
time.  38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d) and 20.302(a) (1999).

The appellant was notified of the 1996 decision in February 
1996.  Although the notification letter did not specifically 
discuss his low back claim, he was provided a copy of the 
February 1996 rating decision and his appellate rights.  
Within the appeal period, he filed another claim for service 
connection for a low back disorder.  He did not, however, 
express any dissatisfaction with or intent to appeal the 
February 1996 rating decision.  Therefore, it is final.

In May 1996 and March 1997, the appellant again filed claims 
for service connection for a low back disorder, although he 
claimed in 1997 that he was already service-connected for 
this condition at zero percent.  In order to reopen a claim 
which has been previously denied and which is final, the 
claimant must present new and material evidence.  38 U.S.C.A. 
§ 5108 (West 1991).  New and material evidence means evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1999); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The claimant does not have to demonstrate 
that the new evidence would probably change the outcome of 
the prior denial.  Rather, it is important that there be a 
complete record upon which the claim can be evaluated, and 
some new evidence may contribute to a more complete picture 
of the circumstances surrounding the origin of a claimant's 
injury or disability.  Hodge, 155 F.3d at 1363.

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also Winters 
v. West, 12 Vet. App. 203 (1999).  Third, if the reopened 
claim is well grounded, VA may evaluate the merits of the 
claim after ensuring that the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.

In the decisions on appeal, the RO adjudicated this issue 
according to the definition of material evidence enunciated 
in Colvin v. Derwinski, 1 Vet. App. 171 (1991) ("a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome" of the final decision).  However, in the 
July 1999 supplemental statement of the case, the RO 
adjudicated the issue in accordance with Hodge.  The 
determination as to whether the appellant has submitted new 
and material evidence to reopen this claim will be made 
pursuant to the definition of new and material evidence 
contained in 38 C.F.R. § 3.156(a), as discussed above.

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).

The appellant's diagnosed lumbarization of S1 has been 
characterized as a congenital defect.  A congenital or 
developmental defect is not a disease or injury within the 
meaning of applicable law.  See 38 C.F.R. § 3.303(c) (1999).  
No disability resulting from a congenital or developmental 
defect may be service connected.  Winn v. Brown, 8 Vet. App. 
510, 516 (1996).  The VA General Counsel has defined a 
"defect" as an imperfection or structural abnormality.  
VAOPGCPREC 82-90 (O.G.C. Prec. 82-90).  Therefore, more than 
an increase in severity during service is required to warrant 
a grant of service connection.  There is a lack of 
entitlement under the law to service connection for 
lumbarization of S1 unless the evidence shows that it was 
subject to a superimposed disease or injury during military 
service that resulted in disability apart from the 
developmental defect.  See VAOPGCPREC 82-90 (O.G.C. Prec. 82-
90). 

The evidence received subsequent to 1996 is presumed credible 
for the purposes of reopening the appellant's claim unless it 
is inherently false or untrue, or it is beyond the competence 
of the person making the assertion.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995).  Since the February 1996 rating decision, the RO 
has received the following evidence:  (1) the appellant's 
contentions, including those raised at a personal hearing in 
2000; (2) VA records for treatment between 1996 and 1997; (3) 
a statement from the appellant's wife; and (4) a letter from 
Rael Gilchrist, D.C.

To the extent that the appellant contends that he has a back 
condition that was either incurred in or aggravated by his 
military service, this evidence is not new.  Prior to 1996, 
he had made detailed statements concerning such allegations.  
He has merely, at best, repeated his prior assertions.  This 
evidence is cumulative of evidence associated with the claims 
file at the time of the February 1996 rating decision and is 
not new for purposes of reopening a claim.

To the extent that the additional medical evidence shows 
treatment for lumbar spine pain, this evidence is also not 
new.  The medical evidence previously obtained in connection 
with the appellant's prior claims showed treatment for 
complaints of low back pain.  The new medical evidence does 
not show diagnosis of any lumbar spine disorder not 
previously shown by the evidence.  This evidence is 
cumulative of evidence associated with the claims file at the 
time of the February 1996 rating decision and is not new for 
purposes of reopening a claim.

The rest of the evidence received since February 1996 is new 
in that it was not previously of record.  It is necessary, 
therefore, to decide if this evidence is material.  To be 
material, it must be (a) relevant in that it bears directly 
and substantially on the matter under consideration, and (b) 
so significant, either by itself or with other evidence, that 
it must be considered in order to fairly decide the claim.  
See 38 C.F.R. § 3.156(a) (1999) (emphasis added).

The additional VA treatment records show continued complaints 
of back pain, with the only diagnosis being chronic low back 
pain.  Dr. Gilchrist has been treating the appellant since 
1997 for neck and low back pain.  The 1998 letter discussed 
findings on computerized tomography (CT) concerning the 
cervical spine as compared to prior magnetic resonance 
imaging (MRI) of the cervical spine, but did not discuss any 
objective findings of pathology concerning the lumbar spine.  
Dr. Gilchrist indicated that the appellant's complaints were 
directly attributed to a previous automobile accident, and 
the objective findings were clearly the result of trauma.  
The appellant's wife submitted a statement discussing the 
appellant's in-service back injury and his post-service 
complaints of back pain.  The appellant testified in 2000 
that he injured his back during service in the vehicle 
accident and that he continued to have back pain during and 
after service. 

The Board concludes that the appellant has not submitted 
material evidence.  The bases for the prior denials of this 
claim were that (1) there was no evidence showing that the 
appellant had any lumbar spine disorder or pathology other 
than a congenital defect, and (2) that there was no evidence 
showing disability as a result of the in-service back injury.  
There remains a lack of such evidence.  The only recent 
diagnoses concerning the appellant's low back have been low 
back pain.  Pain, in and of itself, is not a recognized 
medical disorder.  It is a symptom.  See Sanchez-Benitez v. 
West, No. 97-1948 (U.S. Vet. App. December 29, 1999) (pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted).  
There have been no objective findings, other than the 
congenital defect, to account for the appellant's complaints 
of back pain. 

The only finding currently shown on x-ray remains the 
congenital defect of lumbarization of S1.  It is true that 
the appellant incurred a superimposed injury to his back 
during service.  However, there is no evidence indicating 
that the appellant's back injury during service resulted in 
chronic disability apart from the congenital defect.  This is 
so because the post-service medical evidence continues to 
show "diagnoses" only of low back pain and not of any 
ascertainable low back disability.  This is insufficient to 
establish the existence of a chronic back disorder, as 
opposed to symptoms.

The only new evidence submitted that is arguably material is 
the statement from Dr. Gilchrist.  However, when examined 
closely, this statement is not material to the appellant's 
claim.  Dr. Gilchrist only discussed findings concerning the 
appellant's cervical spine and rendered an opinion as to the 
relationship between those findings and prior trauma.  Since 
Dr. Gilchrist did not discuss any objective findings of 
pathology regarding the lumbar spine, the opinion was clearly 
related to the cervical spine only.  Dr. Gilchrist related 
the appellant's "complaints" to a previous automobile 
accident.  The appellant's complaints did include low back 
pain.  However, as discussed above, pain is a symptom, not a 
medical disorder.  Moreover, Dr. Gilchrist did not state that 
the appellant's symptoms were attributable to an automobile 
accident that had occurred during his military service, and 
since Dr. Gilchrist's letter makes no mention of the 
appellant's military service, such a relationship cannot be 
inferred.

The fact that the appellant continues to complain of low back 
pain is not material in this case for the following reasons.  
There remains a lack of medical evidence showing that he has 
a chronic lumbar spine disorder other than the congenital 
defect, and there are no medical opinions indicating that the 
in-service back injury resulted in a lumbar spine disorder.  
The recent treatment alone, then, is not so significant that 
it requires reopening of this claim.  Not only are the 
appellant's contentions and the letter from Dr. Gilchrist 
insignificant standing alone, but they are also insignificant 
when considered in light of the other evidence of record.  
The fact is that the appellant's service medical records 
showed that he merely incurred a contusion during the in-
service accident, and VA examination directly after his 
separation from service failed to show any lumbar spine 
pathology other than the congenital defect.  The appellant's 
contentions that he has a lumbar spine disorder that was 
incurred in or aggravated by his military service are neither 
material nor competent evidence.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Accordingly, the Board finds that the evidence received 
subsequent to February 1996 is not new and material and does 
not serve to reopen the appellant's claim for service 
connection for a lumbar spine condition, to include low back 
strain and lumbarization of S1.  38 U.S.C.A. §§ 5108 and 7105 
(West 1991); 38 C.F.R. § 3.156(a) (1999).

The Board notes that the appellant requested in his 
substantive appeal that he be provided a VA examination with 
an opinion as to the etiology of his lumbar spine disorder.  
However, until he submits new and material evidence to reopen 
this claim, and then submits sufficient evidence to well 
ground the claim, VA has no duty to assist him, including 
providing him with an examination.  See Winters v. West, 12 
Vet. App. 203 (1999); see also Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997) cert. denied, sub nom. Epps v. West, 
118 S.Ct. 2348 (1998).  He also asked in his substantive 
appeal that reasonable doubt be resolved in his favor.  
However, until the appellant meets his threshold burden of 
submitting new and material evidence in order to reopen his 
claim, the benefit of the doubt doctrine does not apply.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

As new and material evidence has not been received to reopen 
the appellant's claim for service connection for a lumbar 
spine condition, to include low back strain and lumbarization 
of S1, the claim is not reopened, and the appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 
- 11 -


- 11 -


